Title: From Thomas Jefferson to Marc Auguste Pictet, 26 December 1820
From: Jefferson, Thomas
To: Pictet, Marc Auguste


thro’ Depm’t of State.Dear Sir
Monticello
Dec. 26. 20.
Your favor by Mr Terril was duly received, but ill health has long suspended with me the power of acknoleging the attentions of my friends, and a slow and chequered convalescence renders writing still difficult. I owe, and return you with pleasure, many thanks for your multiplied kindnesses to mr Terril. these have been, in his mind too, as seeds sown in a fertile soil, and have produced a rich harvest of affections to you, and of gratitude for the many obligations you have heaped upon him. we have received him on his return with great joy, and the more we have seen of him, the more we have found cause of contentment. his conversations prove how well his time has been employed, and leave us nothing to regret but his fond recollections of the happiness he enjoyed with you, which prey too much on his mind. time may weaken these; but not a little time will be necessary, and no time will efface them. the thoughts of returning to Europe may yield by degrees to the obstacles opposed to them. after passing the summer in my neighbourhood he has returned to Kentucky to prepare himself, for the bar, and for the functions of civil life. we miss him much in our society, as he had made himself among the most acceptable of it’s members. this specimen of improvement would be a great encouragement to a repetition of the experiment with others of our youthful subjects; but we think it a duty to provide for them a nearer resource, by transplanting to our own country the sciences you have reared. the state in which I live is now engaged in the establishment of an University, in which all the sciences will be cultivated which the circumstances of our country would as yet render useful. this institution will employ the remaining days and faculties of my life, and will be based on the illimitable freedom of the human mind.Altho’ your Geneva is but a point, as it were, on the globe, yet it has made itself the most interesting one perhaps on the globe. industry, honesty, simplicity of manners, hospitality and science seem to have marked it as their own, and interest all mankind in prayers for the continuance of it’s freedom and felicity. it has mine most sincerely, and for nothing in it more especially than your personal happiness and prosperity.—I receive with pleasure the information you give me respecting the families Delessert & Gautier. a period of 30. years since I left Europe has withdrawn from me the knolege of much which has happened to my friends there. with mr Gautier of the house of Grand in Paris, I was intimately acquainted, and much attached to his worth. I know not whether I have gained or lost by ignorance of the fortunes of my friends in the unparalleled convulsions amidst which they have been placed. nor do I know that these are yet over. there seem to be something more than specks in the horizon of Europe, which may renew the desolations of that country, fated to eternal war. God preserve you from it’s evils, whatever are portended, and grant you as many years of life, health and happiness as yourself may desire.Th: Jefferson